

116 S2864 ES: Sergeant Daniel Somers Veterans Network of Support Act of 2019
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS2d SessionS. 2864IN THE SENATE OF THE UNITED STATESAN ACTTo require the Secretary of Veterans Affairs to carry out a pilot program on information sharing
			 between the Department of Veterans Affairs and designated relatives and
			 friends of veterans regarding the assistance and benefits available to the
 veterans, and for other purposes.1.Short titleThis Act may be cited as the Sergeant Daniel Somers Veterans Network of Support Act of 2019.2.Pilot program on information sharing between Department of Veterans Affairs and designated relatives and friends of veterans regarding the assistance and benefits available to the veterans(a)Pilot program required(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall commence carrying out a pilot program—(A)to encourage members of the Armed Forces who are transitioning from service in the Armed Forces to civilian life, before separating from such service, to designate up to 10 persons to whom information regarding the assistance and benefits available to the veterans under laws administered by the Secretary shall be disseminated using the contact information obtained under paragraph (7); and(B)provides such persons, within 30 days after the date on which such persons are designated under subparagraph (A), the option to elect to receive such information.(2)DurationThe Secretary shall carry out the pilot program during a period beginning on the date of the commencement of the pilot program that is not less than two years.(3)DisseminationThe Secretary shall disseminate information described in paragraph (1)(A) under the pilot program no less frequently than quarterly.(4)Types of informationThe types of information to be disseminated under the pilot program to persons who elect to receive such information shall include information regarding the following:(A)Services and benefits offered to veterans and their family members by the Department of Veterans Affairs.(B)Challenges and stresses that might accompany transitioning from service in the Armed Forces to civilian life.(C)Services available to veterans and their family members to cope with the experiences and challenges of service in the Armed Forces and transition from such service to civilian life.(D)Services available through community partner organizations to support veterans and their family members.(E)Services available through Federal, State, and local government agencies to support veterans and their family members.(F)The environmental health registry program, health and wellness programs, and resources for preventing and managing diseases and illnesses.(G)A toll-free telephone number through which such persons who elect to receive information under the pilot program may request information regarding the program.(H)Such other matters as the Secretary, in consultation with members of the Armed Forces and such persons who elect to receive information under the pilot program, determines to be appropriate.(5)Privacy of informationIn carrying out the pilot program, the Secretary may not disseminate information under paragraph (4) in violation of laws and regulations pertaining to the privacy of members of the Armed Forces, including requirements pursuant to—(A)section 552a of title 5, United States Code; and(B)the Health Insurance Portability and Accountability Act of 1996 (Public Law 104–191).(6)Notice and modificationsIn carrying out the pilot program, the Secretary shall, with respect to a veteran—(A)ensure that such veteran is notified of the ability to modify designations made by such veteran under paragraph (1)(A); and(B)upon the request of a veteran, authorize such veteran to modify such designations at any time.(7)Contact informationIn making a designation under the pilot program, a veteran shall provide necessary contact information, specifically including an email address, to facilitate the dissemination of information regarding the assistance and benefits available to the veteran under laws administered by the Secretary.(8)Opt-in and opt-out of pilot program(A)Opt-in by membersA veteran may participate in the pilot program only if the veteran voluntarily elects to participate in the program. A veteran seeking to make such an election shall make such election in a manner, and by including such information, as the Secretary shall specify for purposes of the pilot program.(B)Opt-in by designated recipientsA person designated pursuant to paragraph (1)(A) may receive information under the pilot program only if the person makes the election described in paragraph (1)(B).(C)Opt-outIn carrying out the pilot program, the Secretary shall, with respect to a person who has elected to receive information under such pilot program, cease disseminating such information to that person upon request of such person.(b)Survey and report on pilot program(1)Survey(A)In generalNot later than one year after the date of the commencement of the pilot program and not less frequently than once each year thereafter for the duration of the pilot program, the Secretary shall administer a survey to persons who elected to receive information under the pilot program for the purpose of receiving feedback regarding the quality of information disseminated under this section.(B)ElementsEach survey conducted under subparagraph (A) shall include solicitation of the following:(i)Feedback on the following:(I)The nature of information disseminated under the pilot program.(II)Satisfaction with the pilot program.(III)The utility of the pilot program.(IV)Overall pilot program successes and challenges.(ii)Recommendations for improving the pilot program.(iii)Reasons for opting in or out of the pilot program.(iv)Such other feedback or matters as the Secretary considers appropriate.(2)Report(A)In generalNot later than three years after the date on which the pilot program commences, the Secretary shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a final report on the pilot program.(B)ContentsThe report submitted under subparagraph (A) shall include the following:(i)The results of the survey administered under paragraph (1).(ii)The number of participants enrolled in the pilot program who are veterans.(iii)The number of persons designated under subsection (a)(1)(A).(iv)The number of such persons who opted in or out of the pilot program under subsection (a)(8).(v)The average period such persons remained in the pilot program.(vi)An assessment of the feasibility and advisability of making the pilot program permanent.(vii)Identification of legislative or administrative action that may be necessary if the pilot program is made permanent.(viii)A plan to expand the pilot program if the pilot program is made permanent.(ix)If the Secretary finds under clause (vi) that making the pilot program permanent is not feasible or advisable, a justification for such finding.Passed the Senate June 30, 2020.Secretary